USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-14 filed 12/27/20 page 1 of 3




                           EXHIBIT N
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-14 filed 12/27/20 page 2 of 3
                                         HALLER LAW
                                     2 3 0 E D e la w a r e P l , S t e 5 E
                                           C h i c a go , I L 6 0 6 1 1
                                       Phone: (630) 336-4283
                                        w w w . ha l l e r - i p l a w . co m



                                             December 17, 2019


                                                                                             Timothy J. Haller
                                                                                      haller@haller-iplaw.com

                                                                                   Confidential / Subject To
                                                                                Rule 408, Fed. Rules Of Evid.
Via First Class Mail and Email
John Webber
President
CARVED, LLC
610 W Crawford St
Elkhart, IN 46528
john@adstreaminc.com

      Re:     BelAir Electronics, Inc. – Patent Portfolio Licensing and
              Enforcement – Carved, LLC

Dear Mr. Webber:

      I represent BelAir Electronics, Inc. (“BelAir”) with respect to the licensing and
enforcement of its patent portfolio. I write to you because certain Carved, LLC
“Carved” products appear to implicate BelAir’s patent portfolio.

      BelAir is the owner and developer of three issued United States Patents and one
pending US Patent Application (the “BelAir Portfolio”) with a priority date as early as
November 17, 2000. While there are 34 total claims to date, the patented inventions
generally relate to masks for mobile electronic devices. The BelAir Portfolio is
summarized in the table below:

 Patent No.                          Title                          Serial No. Filing Date Issue Date
  7,194,291 Protective Mask of Mobile Phone                        09/888,488 06/26/2001 03/20/2007
  7,941,195 Protective Mask of Mobile Phone                        11/673,237 02/09/2007 05/10/2011
 10,097,676 Protective Mask of Mobile Phone                        13/094,428 04/26/2011 10/09/2018
    TBD       Protective Mask of Mobile Phone                      16/154,515 10/08/2018                   N/A

      We understand that Carved products – including, but not limited to, Carved Live
Edge protective masks for mobile devices – appear to embody at least some of the
patented inventions of the BelAir Portfolio. Our purpose in writing Carved is to acquaint
Carved with the BelAir Portfolio and to open a dialogue for Carved to obtain a full

              F l o r i d a O f f i c e : 1 5 0 3 6 P r a t o l i n o W a y , N a p l e s , FL 3 4 1 1 0
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-14 filed 12/27/20 page 3 of 3
M r . J o h n W e b be r
December 17, 2019
Page 2 of 2

release and license under the BelAir Portfolio. It is our hope that this matter can be
quickly resolved in an efficient fashion for all concerned.

       Please contact me at your convenience to discuss the contents of this letter, the
possibility of a license, and any other questions you may have regarding BelAir or the
BelAir Portfolio. Copies of these patents and related file histories are available upon
request for downloading via a link.

       BelAir looks forward to exchanging information and engaging in good-faith
discussions in an efficient and cost-effective manner. If you have any questions, please
contact myself or Mr. Charles Chamberlain of TigerIP Ventures (BelAir’s IP Monetization
and Investment Advisor) at (404) 480-0125 or via email at cc@tigeripventures.com.

       The BelAir licensing team looks forward to hearing from you.

                                               Very truly yours,



                                               Timothy J. Haller

TJH

Cc:
Mr. Charles Chamberlain, TigerIP Ventures, LLC cc@tigeripventures.com
